PER CURIAM.
The appellant challenges the trial court’s summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse and remand.
The appellant claims an entitlement to jail-credit in case number 00-71CF for all the time he spent in jail from March 2, 2000, the date that he surrendered his bond in that case, to September 7, 2000, *1055the date that he was sentenced. The trial court summarily denied the appellant’s facially sufficient motion without any supporting attachments. Accordingly, we reverse the order denying relief and remand to the circuit court with directions to either attach record excerpts that conclusively establish that the appellant is not entitled to the credit he seeks, or to grant the relief sought. See State v. Mancino, 714 So.2d 429 (Fla.1998); Diggs v. State, 727 So.2d 346 (Fla. 1st DCA 1999); Davenport v. State, 664 So.2d 323 (Fla. 1st DCA 1995).
REVERSED AND REMANDED.
DAVIS, BENTON and BROWNING, JJ., Concur.